The demurrer in this case raises the question, whether, under our statutes, in a suit against a partnership, the interest of the absent partners, in the partnership property, can be attached on original writ. The provisions of the statute are: — "Whenever a writ of arrest, or other writ authorizing an arrest, shall be delivered to an officer for service, he shall use his best endeavors to arrest the body of the defendant; but if such officer cannot find the body of the defendant within his precinct, he shall attach his goods and chattels to the value commanded in the writ, if so much can be found, and may attach any less value, if the plaintiff or his attorney shall give order therefor on the back of such writ; and when any attachment is made in manner aforesaid, *Page 410 
the same shall be sufficient to bring the cause to trial, and the officer, who shall make any attachment as aforesaid, shall immediately after leave an attested copy of such writ, with a copy of his doings thereon, at the defendant's usual place of abode, with some person there, that the defendant may have knowledge of the suit." The analogy chiefly relied upon by the plaintiff is derived from those cases which hold that the interest of an absent partner, in a partnership property, may be levied upon in an execution against that partner for his separate debt. The cases upon this subject, as to the effect and mode of such service, are so conflicting, that the text writer upon this subject has chosen to leave that conflict with a mere statement of its existence, without any attempt even to exhibit the authorities. Drake on Attachments, § 248. But we are not called upon now for a determination upon this question. It is sufficient for us to observe, first, that the analogy relied upon by the plaintiff fails, when applied to the case at bar, in several essential particulars. In a proceeding against an absent partner, for his separate debt, there is no defendant present who can, in any manner, respond to the proceeding against him. In a suit against a partnership for a partnership debt, some of the partners being present, there is some one to respond, both in and out of the Court, to a claim against the partnership, with full power over the whole partnership effects for that purpose. In the process against an absent partner, for his separate debt, only that interest which he may have in the partnership property, after the partnership debts are paid, is taken. If that analogy is strictly pursued in this case, it becomes a nullity in making provision for the payment of the debt, because nothing is obtained thereby until after all the partnership debts, this included, are paid.
We have not been referred to any case in which the claim made by the plaintiff has been sustained. Our statutes upon this subject have always been expressive of the same policy, and in nearly the same terms as that which now exists. It is not known to this Court that any case, founded upon the plaintiff's view of the law, has ever been entered in our Courts. Such long-continued construction of our statute law, upon a question *Page 411 
of such frequent occurrence and of such great practical importance, is entitled to be deemed a correct exposition of the law. So far as this question has been presented before the Courts of other States, it has been decided in the same way. In the case cited from Vermont, the opinion given by Redfield, C.J., proceeds upon reasoning which we understand to have been the ground for the construction put upon our statute by the profession, and that is the power and the rights of a present partner over partnership property for partnership purposes. We must, therefore, consider the service, as to the absent partners, invalid. They are, by statute, still liable after judgment shall have been rendered against the partner who has been served with process, and it is to be presumed that the partnership property will be held to respond to the judgment in this case, by the partner in whose possession it is found.